OFFICE   OF THE   ATrORNEY   GENERAL   OF TEXAS
                               AUSTIN



~~sorable Zert Ford, Adrhistrator
faror tlquor Control Eoard
~x~cin, T6xsa




                                             tha above stated
gsstion has besn r                          consldemd  by t&is
~s?Grtzaent.

                                       1 ?rooadure   or Terns,


                                      orroh lmorporated   city,
                                      2xiY.lhave jur1oaiotAon
                                   11 sll.oA.zii~l oases arising
                                   city, town or villa,-3, and
                                  iction with any juatlce of
                                 n which said city, town or
                         'in eLl.crlatrsal c%adS arising under
                        r this state, in which p*nniswct       is
                       vfh3ro ths ~23142211or 3uck rice may not
                     sd dollars, and arising xLtFi&isuoh CO+


         -particleao2, 5~~1    Coda 0: Texas, raqas as r0110~9:
         nay p3rsoo wh3   drlvos or oi2aiatoa an autozoblle~or
    e3y other motor vehicle upon ony strebt or aller, or nny
    oth:3r place wlthia the lizi$te of any lncorgorated ~itp,
    town, or villo~o, or upon arty public rosd or hi&my     in
    this mite i4hil3 suah parboa ie int0xim3a,      or in acy
                                                                         -..
                                                                         3;
                                                                          ,’


Eiu* 33rt    Tord,    Page 2



    'desrea under the influence of lntoxioatlng liquor,
    shall upon comlation   ba confined in the peaiteutiorp
    for Jot xore than two (2) pare, or be confined In the
    county jail far cot 19as than five (5) days nor core
    thm EhSty    (90) days end fined not less t&m Fifty
    pollers (&SC) nor mars than Five Eundrsd Dollars   (;SOC)."

            Article    11, Zeotion 4, Toas   Constitution,   provides,
LI.ILO~;
      cthsr thlni;s, that cities and towns havfzg a population
or rive thoiieand or less my be chartered aloaa by Senerel law,
         Article 1145, f;eviaed Civil Statuttsa 02 Texas, appli-
cable to cities Incorporated under the Ceneml    Lass oi Tens,
reads ns followa:

        *The aaayor shell be the president of the board of
   alderzen and shall, xlth thrse of the elderwn,    coostltute
   a quonu  for the transaotion of business; a%d the quorum
   still have power to enaot such by-laws and or&Inances
   not imonslatsat   rith th9 laws end colstitution of tus
   Ststa soshall   be desasd proper for tha government of
   tix o0rpor8tion.~

         Section 5, Article 1146, Pavised Civil Statutes of
iUa2, applicable to cities Inca-rporntod ucdar the Caneral
iaw of Tans,    prosoribing the pmsrs of aldermen, raads as
z0110lrs
       ;

        %ma   power to preaarlbe the fina to be imposed by
   ths =oyor ror the violstion or any by-law or ordimaoe,
   ahich shell'&+ no case exoeed one hundred dollars; but
   no fim shall be knpoasd except upon the veralot of a
   jury, should the defeadent delsad a trial by jury.-

         ..%rtIoke11; Section S, Taxas Constitution, provides
aaoongother thiws   that cities Pavl~  aore than rive thousand
inbabitaats my, by a srajority vote of t?33 qualiriea votem
Of 8210 aity, at an elootlon held for that pcpo26,    adopt or
Wead their charters, eubjaat to such liaitatians aa mey be
Wsscribed by the Le~nlntare,    end provides that no charter
02 any ordlzance pmsed   mdar snid ohartar shall contain any
?ro7ision iaoonsistert with the constitutionithe      Stata,
Or of the general laws emctod   by t';e Legislature Of the Stats.
203.    3srt Irord. kgs     3



         Artdole 1165, R3Vi33dCivil Ztetutos of Ta.xas, apgli-
cable to EEM ible Cities, provides OZO~ other things, that
so charter or say ordinaroes psassd under said charter shall
ee;tain any prorikioa tncoasistant with tha Comtitutlon  or
rnneral Laws of this State.

        Texas Juris?rudsnos, 701,i 3O, X~ti~lgsl     Cor3oratfons,
0167,s3agss301-2, roada, In gert, as tollowe:
            wOrdiosnoer whloh ars in aoniUot rith tba Constitu-
       tion or the stats law am void. This is tram of OrdiXUiO8S
       onacted by nunlci~slftie3 which operate undsr tha &ensral
       law or which have speoial chsrtsrs, - aad ~2130of ordi-
       ~aacos enaoted by hone vu10 cities, tke expssr provlelon
       of the Constitution and ths stetute belrg that 00 ordinance
       passed under a hose r*ulo charter shell contain snp proYlsion
       lncmsistsat  with the Constitution or general lam or the
       'Jtnto. .   l   .”




            Texas Jurisprudanoa, Qol. 30, 2znioipal Co,~orations,
.xtiox     l&a, Pagea 304-5, roads, in pnrt, as iollors:

            '*An 0rdirranoa ~a7 rr;s4san aot an oflenas agakst   the
       runici7ality thou:# it lo also a0 olfenso against ths state,
       law, add an ordinozo    danouaci0g the ~-3s~ orfsnse sap be
       ak$xsiblo   in a momcation     for oiola;ina a stata law.




              "As a z-ule, au ordinarroe is void nhdlch mkss that an
       of,oenoe whloh Ls pemlsslble under the state law, or which
       psraite that which is -Ads aa otioxse by the Pmal      Coda;
       erd the sana ia trua of aa ordirazas rhich rebgul.ates the
       33ai3thins aad define8 substantially the sssIe 0fren3.9 as
       a state s);atute, but p~saoribsr a eater-     or lsss or
       ditlerent pmalty     than t!mt prascrlbsd by the statnte. . .v

         fn tha cam 0r city. or, xink VS. cdmta    km3cclent
co?apaoy,100 3. 9. (2d) 095 (.xprezm Court Of ToXaS), a City
orCinen0b 0r 9250cii7 0r *sin%yvovfding, a iin9 0r Sloe. for
Wrztioz    of prize drav&q  by lot of nonsy or other thing of
hlus at plaos of azwmnent    and r?aklng each day*0 VlolntlOn a
eejjaratadfonse   was hold void ior conflict with statutory.
?enalty or tine oi $100. to $1000. for coAduot of "1OtterY."

         the city ;=effiot deolars an offonse and fix a pszmltp
~~sre the State has already  denouaobd the Sam  thing as m
Offense and fired a h&her   psnalty tharefor than tha oitp Can
aon. 3ort Ford, algo 4


                Ahdenent  Conpoy  Y.    city of Exlaton (Clv.
                415, error refused.     Also 800 thz ~~3.3 of




         An ordhaaoo  regalaclng operation of vehlolas at
intermotione,  a3d providfsq dirfersnt penalty from that
gresorlbed in ntatute ma held lzvalld.     See El Paso Zleotric
                            Xi, (Zd) 295 (Goa. App.) 25 S. 21. -


         You are raepeotfully edvioed ttot Lt. ia tko opinion
or this I)opartzmt that your qutmtion should be answered in
the negative aad it lo 30 answered.

                                       Vary truly yourd,




              APPROVEDFE;B 19, 1940